By the terms of the demise the defendant reserved the right to sell the demised premises, and the *Page 249 
parties covenanted that upon such sale or agreement to sell, the lease should be determined and the term ended, and that the defendant would pay the lessee a fair and just price or consideration for all permanent improvements erected on said premises by the tenant. It was also stipulated that in case the parties could not agree upon the value of the improvements, the same should be submitted to arbitration. The defendant availed himself of the right reserved, and sold and conveyed the premises absolutely without reservation or exception, and the grantee thereby acquired a title to the premises unencumbered by the lease, and perfect as against the tenant. The latter had no right to occupy under the lease after the sale of the premises. He would not have been bound to attorn to the grantee and occupy under him if the latter had been willing to regard the lease as still in force, and the tenancy as continuing, of which there is no evidence. Upon the sale the term ended by force of the agreement, and the right of the tenant to compensation became absolute; and upon the refusal of the defendant to submit the value to arbitration, a present right of action arose, and the right to recover by action was perfect.
The counsel for the appellant may be right in respect of the abstract questions considered by him in his brief, but they are foreign to the case in hand.
There was no defense to the action, and the judgment must be affirmed.
All concur.
Judgment affirmed. *Page 250